       Case: 5:19-cv-01251-SL Doc #: 11 Filed: 08/23/19 1 of 1. PageID #: 105




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

NISSAN MOTOR ACCEPTANCE                             CASE NO. S: 19-c:v-01251
CORPORATION,
                                                   Judge Sara Lioi
               Plaintiff,
v.                                                 STIPULATION AND JUDGMENT FOR
                                                   PLAINTIFF
AUTOMAX STREETSBORO N, LLC
d/b/a NISSAN OF STREETSBORO, et al.,

               Defendants.

        Pursuant to F.R.C.P. 58, applicable law and the consent of the parties and their counsel,

final judgment is hereby entered in favor of Plaintiff Nissan Motor Acceptance Corporation

against Defendants Automax Streetsboro N, LLC d/b/a Nissan Of Streetsboro, Automax Airport

N, LLC d/b/a Airport Nissan, Automax Streetsboro Holdings, LLC, and Aviate Capital Auto 1,

LLC, jointly and severally in the amount of $3,352,222.46, with interest as allowed by law.

Costs taxed against the Defendants.



A��)!��                 f2�
Charles A. Bowers (0064075)                     Bruce S. Schoenberger (0019765)
cbowers@taftlaw.com                             bss2@gkplaw.net
TAFf, STETTINIUS & HOLLISTER LLP                GRESSLEY, KAPLIN & PARKER, LLP
200 Public Square, Suite 3500                   One SeaGate
Cleveland, Ohio 44114                           Suite 1645
Ph: (216) 241-2838                              Toledo, Ohio 43604
Fax: (216) 241-3707                             Ph: (419) 244-8336
                                                Fax: (419) 244-1914
Timothy C. Sullivan (0()31069)
sullivan@taftlaw.com                            Counsel for Defendants
Taft Stettinius & Hollister LLP
425 Walnut Street, Suite 1800
Cincinnati, Ohio 45202
Ph: (513) 357-9382                                  IT IS SO ORDERED.
Fax: (513) 381-0205

Counsel for Plaintiff                              Sara Lioi
                                                   United States District Judge
25693870.2
                                                   Date: 8/23/2019
